DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose nor suggest individually or in combination the claimed a process and device for checking a gas-measuring device wherein the device comprises a first and second interface, and a control unit to receive a request message from a network unit for providing at least one measured gas value of a predefined type of gaseous substance through the first interface; and then transmits a request to the gas-measuring device for sending a presence of at least one gas sensor type through the second interface; after receiving a reply message from the gas-measuring device, derive whether a gas sensor type corresponding to the predefined type of gaseous substance is present; if present, send a request message to the gas-measuring device to transmit the at least one measured gas value of the predefined type to the control unit and then provide the measured gas value to the network unit upon receiving the value from the gas-measuring device.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688